



EXHIBIT 10.2


TANGER FACTORY OUTLET CENTERS, INC.
NOTIONAL UNIT
AWARD AGREEMENT




Name of Grantee: ______________(the “Grantee”)
No. of Notional Units: ____________
Grant Date: February 16, 2018 (the “Grant Date”)


RECITALS


The Grantee is an employee of Tanger Factory Outlet Centers, Inc., a North
Carolina corporation (the “Company”), the Partnership or one of the
Subsidiaries.
The Company has adopted the Incentive Award Plan of Tanger Factory Outlet
Centers, Inc. and Tanger Properties L.P. (Amended and Restated as of April 4,
2014), as amended (the “Plan”) to provide additional incentives to the Company’s
employees and directors. This award agreement (this “Agreement”) evidences an
award to the Grantee under the Plan (the “Award”), which is subject to the terms
and conditions set forth herein.
The Plan permits the award of Performance Awards and Dividend Equivalents and
the Company wishes to award Performance Awards, in the form of Notional Units,
and Dividend Equivalents hereunder.
The Grantee was selected by the Compensation Committee (the “Committee”) to
receive the Award and, effective as of the Grant Date, the Company issued to the
Grantee the number of Notional Units set forth above, with corresponding
Dividend Equivalents described below.
NOW, THEREFORE, the Company and the Grantee agree as follows:
1.Definitions. Capitalized terms used herein without definitions shall have the
meanings given to those terms in the Plan. In addition, as used herein:
“Cause” means (a) the Grantee causing material harm to the Company or any
Subsidiary or affiliate thereof through a material act of dishonesty in the
performance of his or her duties for the Company or any Subsidiary or affiliate
thereof, (b) the Grantee’s conviction of a felony involving moral turpitude,
fraud or embezzlement, or (c) the Grantee’s willful failure to perform the
material duties of the Grantee’s employment (other than failure due to
Disability); provided that, if the Employment Agreement includes a different
definition of “Cause,” the definition in the Employment Agreement shall be
incorporated by reference herein and supersede the definition in this Section 1.
“Change in Control” has the meaning set forth in the Plan; provided that, if a
Change in Control constitutes a payment event with respect to the Award, and the
Award provides for the deferral of compensation and is subject to Section 409A,
the transaction or event described in the


1



--------------------------------------------------------------------------------




Change in Control definition set forth in the Plan must also constitute a
“change in control event,” as defined in Department of Treasury Regulation
Section 1.409A-3(i)(5) to the extent required by Section 409A.
“CIC Minimum Return to Shareholders” shall mean the amount equal to the product
of (a) the Minimum Total Return to Shareholders and (b) a fraction, the
numerator of which is the number of days from the Effective Date to and
including the date of the Change in Control and the denominator of which is the
number of days during the period beginning on the Effective Date and ending on
the Measurement Date.
“Common Shares” means the Company’s common shares, par value $0.01 per share,
either currently existing or authorized hereafter.
“Common Share Price” means, as of a particular date, the highest twenty (20)
consecutive trading day trailing average of the Fair Market Value for any twenty
(20)-trading day period ending on a trading day within the ninety (90) day
period ending on, and including, such date (or, if such date is not a trading
day, the most recent trading day immediately preceding such date); provided that
if any trading day within such a twenty (20)-day trading period includes the
ex-dividend date for a dividend or other distribution on the Common Shares, then
the Fair Market Value for each trading day in such period determined based on
the closing price of the Common Shares prior to the ex-dividend date shall be
adjusted and shall equal the Fair Market Value on each such trading day (prior
to the adjustment herein) divided by (i) the sum of (A) one and (B) the per
share amount of the dividend or other distribution declared to which such
ex-dividend date relates divided by the closing price of the Common Shares on
the ex-dividend date for such dividend or other distribution; and, provided,
further, that if such date is the date upon which a Change in Control (within
the meaning of Section 1.6(a) or (c) of the Plan) occurs, the Common Share Price
as of such date shall be equal to the fair market value (assuming converted to
cash), as determined by the Committee, of the total consideration paid or
payable in the transaction resulting in such Change in Control for one Common
Share.
“Disability” means the Grantee’s inability through physical or mental illness or
other cause to perform any of the material duties assigned to him or her by the
Company or a Subsidiary or affiliate thereof for a period of ninety (90) days or
more within any twelve (12) consecutive calendar months; provided that, if the
Employment Agreement includes a different definition of “Disability,” the
definition in the Employment Agreement shall be incorporated by reference herein
and supersede the definition in this Section 1.
“Effective Date” means February 16, 2018.
“Effective Date Common Share Price” means $21.94.
“80th Percentile” means in accordance with standard statistical methodology, for
any applicable measurement period, the Total Return to Shareholders which equals
or exceeds the total return to shareholders of 80% of the REITs included in the
Peer Group.
“Employment Agreement” means, as of a particular date, the employment agreement
by and between the Grantee and the Company or a Subsidiary or affiliate thereof
in effect as of that date, if any.


2







--------------------------------------------------------------------------------




“55th Percentile” means in accordance with standard statistical methodology, for
any applicable measurement period, the Total Return to Shareholders which equals
or exceeds the total return to shareholders of 55% of the REITs included in the
Peer Group.
The Grantee shall have “Good Reason” to terminate his or her employment in the
event of the Company’s material breach of the terms of the Grantee’s employment;
provided that (a) the Grantee provides written notice to the Company of the
existence of the condition(s) constituting Good Reason within ninety (90) days
of the initial existence of any such condition(s), (b) the Company has thirty
(30) days after receipt of such notice to remedy such condition(s) and (c) if
the Company fails to remedy the condition(s), the Grantee terminates his or her
employment for Good Reason within two (2) years following the initial existence
of any condition constituting Good Reason; provided, further, that, if the
Employment Agreement includes a different definition of “Good Reason,” to the
extent a Termination of Employment by the Grantee for Good Reason thereunder
would be an “involuntary separation from service” (as defined in Section 409A),
the definition in the Employment Agreement shall be incorporated by reference
herein and supersede the definition in this Section 1.


“Maximum Total Return to Shareholders” means Total Return to Shareholders equal
to 29.50%.


“Measurement Date” means February 15, 2021.
“Minimum Total Return to Shareholders” means Total Return to Shareholders equal
to 19.10%.
“Notional Unit” means a Performance Award granted pursuant to the Plan which
entitles the Grantee the opportunity to receive Restricted Shares on or after
the Share Issuance Date as set forth herein.
“Notional Unit Absolute Conversion Ratio” means (a) in the event the Total
Return to Shareholders is equal to the Minimum Total Return to Shareholders,
0.067, (b) in the event the Total Return to Shareholders is equal to the Target
Total Return to Shareholders, 0.20 , (c) in the event the Total Return to
Shareholders is equal to or exceeds the Maximum Total Return to Shareholders,
0.333, and (d) in the event the Total Return to Shareholders is (i) greater than
the Minimum Total Return to Shareholders and less than the Target Total Return
to Shareholders, the Notional Unit Conversion Ratio will be pro-rated between
0.067 and 0.20 by linear interpolation and (ii) greater than the Target Total
Return to Shareholders and less than the Maximum Total Return to Shareholders,
the Notional Unit Absolute Conversion Ratio will be pro-rated between 0.20 and
0.333 by linear interpolation (e.g., other than in the event of a Change in
Control, the Notional Unit Conversation Ratio will increase by approximately
0.02558 for each percentage point by which the Total Return to Shareholders
exceeds the Minimum Total Return to Shareholders up to the Maximum Total Return
to Shareholders).
“Notional Unit Relative Conversion Ratio” means (a) in the event the Total
Return to Shareholders is equal to the 30th Percentile, 0.133, (b) in the event
the Total Return to Shareholders is equal to the 55th Percentile, 0.40, (c) in
the event the Total Return to Shareholders is equal to or exceeds the 80th
Percentile, 0.667 , and (d) in the event the Total Return to Shareholders is (i)
greater than the 30th Percentile and less than the 55th Percentile, the


3







--------------------------------------------------------------------------------




Notional Unit Relative Conversion Ratio will be pro-rated between 0.133 and 0.40
by linear interpolation and (ii) greater than the 55th Percentile and less than
the 80th Percentile, the Notional Unit Relative Conversion Ratio will be
pro-rated between 0.40 and 0.667 by linear interpolation (e.g., other than in
the event of a Change in Control, the Notional Unit Conversation Ratio will
increase by 0.01068 for each percentile point by which the Total Return to
Shareholders exceeds the 30th Percentile up to the 80th Percentile).
“Peer Group” means, subject to Section 7(a), the peer group of companies set
forth on Exhibit A.
“Restricted Shares” has the meaning set forth in Section 2(a).
“Share Issuance Date” means the earlier of (a) February 17, 2021 and (b) the
date upon which a Change in Control shall occur.
“Target Total Return to Shareholders” means Total Return to Shareholders equal
to 24.30%.
“30th Percentile” means in accordance with standard statistical methodology, for
any applicable measurement period, the Total Return to Shareholders which equals
or exceeds the total return to shareholders of 30% of the REITs included in the
Peer Group.
“Total Return to Shareholders” means, with respect to the period from the
Effective Date to the Valuation Date, the cumulative return (calculated as a
percentage) that would have been realized by a shareholder who (A) bought one
Common Share on the Effective Date at the Effective Date Common Share Price, (B)
reinvested each dividend and other distribution declared during such period of
time with respect to such Common Share (and any other Common Shares previously
received upon reinvestment of dividends or other distributions) in additional
Common Shares at the Fair Market Value on the applicable dividend payment date,
and (C) sold all the Common Shares described in (A) and (B) on the Valuation
Date at the Common Share Price on such date. Additionally, as set forth in, and
pursuant to, Section 6, appropriate adjustments to the Total Return to
Shareholders shall be made to take into account all share dividends, share
splits, reverse share splits and the other events set forth in Section 6 that
occur between the Effective Date and the Valuation Date.
“Valuation Date” means the earlier of (a) the Measurement Date and (b) the date
upon which a Change in Control shall occur.
2.Notional Unit Award.
(a)     Award. In consideration of the Grantee’s past and/or continued
employment with or service to the Company, the Partnership and/or a Subsidiary
or affiliate thereof and for other good and valuable consideration, effective as
of the Grant Date, the Grantee is hereby granted an Award consisting of the
number of Notional Units set forth above, which will be subject to (i)
forfeiture or conversion into a right to receive unrestricted Common Shares or
restricted


4







--------------------------------------------------------------------------------




Common Shares (such restricted Common Shares, “Restricted Shares”) to the extent
provided in Sections 2 and 3, and (ii) the terms and conditions otherwise set
forth in the Plan and this Agreement.


(b)     Effect of Termination of Employment and Change in Control.
(i)    Except as provided in Section 2(b)(iii), if, prior to the Share Issuance
Date, a Termination of Employment of the Grantee occurs for any reason other
than those reasons described in Section 2(b)(ii), then all Notional Units shall
automatically and immediately be forfeited by the Grantee without any action by
any other person or entity and for no consideration whatsoever, and the Grantee
and any beneficiary or personal representative thereof, as the case may be, will
be entitled to no payments or benefits with respect to the Notional Units.
(ii)    Except as provided in Section 2(b)(iii), if, prior to the Share Issuance
Date, a Termination of Employment of the Grantee (1) without Cause by the
Company, (2) with Good Reason by the Grantee, or (3) due to the Grantee’s death
or Disability occurs, the Grantee shall be entitled on the Share Issuance Date
to the number of Common Shares (either by delivering one or more certificates
for such shares or by entering such shares in book entry form, as determined by
the Company in its sole discretion) equal to the number of Restricted Shares he
or she would have received pursuant to Section 3(b) as if no Termination of
Employment of the Grantee had occurred, multiplied by a fraction, the numerator
of which is the number of days from the Effective Date to and including the date
of Termination of Employment of the Grantee, and the denominator of which is the
total number of days from the Effective Date to and including the Measurement
Date, which Common Shares shall be fully vested upon issuance. On the Share
Issuance Date, all Notional Units shall automatically and immediately be
forfeited by the Grantee without any action by any other person or entity and
for no other consideration whatsoever, and the Grantee and any beneficiary or
personal representative thereof, as the case may be, will be entitled to no
further payments or benefits with respect to the Notional Units.
(iii)    Notwithstanding anything to the contrary, on the date of a Change in
Control occurring on or prior to the Measurement Date, subject to the Grantee’s
continued employment with the Company from the Grant Date through the date of
such Change in Control, the Company shall issue to the Grantee, immediately
prior to such Change in Control, that number of Common Shares (which Common
Shares shall be fully vested upon issuance) (either by delivering one or more
certificates for such shares or by entering such shares in book entry form, as
determined by the Company in its sole discretion) equal to the sum of the
following:
(1)     If, as of the date of such Change in Control, the Total Return to
Shareholders is equal to or greater than the CIC Minimum Total Return to
Shareholders, the number of Notional Units held by the Grantee on the Share
Issuance Date multiplied by the Notional Unit Absolute Conversion Ratio (and,
for purposes of determining the Notional Unit Absolute Conversion Ratio, the
Target Total Return to Shareholders and Maximum Total Return to Shareholders
shall be adjusted in the same manner as Minimum Return to Shareholders is
adjusted in determining the CIC Minimum Return to Shareholders); plus


5







--------------------------------------------------------------------------------




(2)    If, as of the date of such Change in Control, the Total Return to
Shareholders is equal to or greater than the 30th Percentile, the number of
Notional Units held by the Grantee on the Share Issuance Date multiplied by the
Notional Unit Relative Conversion Ratio; provided that, for the avoidance of
doubt, if, as of the date of such Change in Control, the Total Return to
Shareholders is less than the CIC Minimum Total Return to Shareholders and less
than the 30th Percentile, the Grantee shall not receive any Common Shares
pursuant to this Section 2(b)(iii). The number of Common Shares that the Grantee
shall be entitled to pursuant to this Section 2(b)(iii) shall be determined by
the Committee in its sole good faith discretion. In consideration for the
eligibility to receive Common Shares pursuant to this Section 2(b)(iii) (and
regardless of whether or not the Grantee actually received Common Shares), as of
the date of the Change in Control, all Notional Units shall automatically and
immediately be forfeited by the Grantee without any action by any other person
or entity and for no other consideration whatsoever, and the Grantee and any
beneficiary or personal representative thereof, as the case may be, will be
entitled to no further payments or benefits with respect to the Notional Units.
3.Restricted Shares.
(a)    Grant of Restricted Shares. Subject to Section 3(f), on the Share
Issuance Date (unless such date is the date of consummation of a Change in
Control), the Company shall, subject to the Grantee’s continued employment with
the Company from the Grant Date through the Share Issuance Date, deliver to the
Grantee a number of Restricted Shares (either by delivering one or more
certificates for such shares or by entering such shares in book entry form, as
determined by the Company in its sole discretion) equal to the number of
Restricted Shares that are issuable pursuant to Section 3(b). Upon the Share
Issuance Date, all Notional Units shall automatically and immediately be
forfeited by the Grantee without any action by any other person or entity and
for no other consideration whatsoever, and the Grantee and any beneficiary or
personal representative thereof, as the case may be, will be entitled to no
further payments or benefits with respect to the Notional Units. Notwithstanding
the foregoing (but subject to Section 409A), in the event Restricted Shares
cannot be issued pursuant to Section 3(f)(i), then the Restricted Shares shall
be issued pursuant to the preceding sentence at the earliest date at which the
Committee reasonably anticipates that Restricted Shares can again be issued in
accordance with Section 3(f)(i).
(b)    Number of Restricted Shares. The number of Restricted Shares that shall
be granted pursuant to the Notional Units shall be determined based on the Total
Return to Shareholders on the Valuation Date and shall be equal to the sum of
the following:
(i)    If, as of the Valuation Date, the Total Return to Shareholders is equal
to or greater than the Minimum Total Return to Shareholders, the number of
Notional Units held by the Grantee on the Share Issuance Date multiplied by the
Notional Unit Absolute Conversion Ratio; plus
(ii)    If, as of the Valuation Date, the Total Return to Shareholders is equal
to or greater than the 30th Percentile, the number of Notional Units held by the
Grantee on the Share Issuance Date multiplied by the Notional Unit Relative
Conversion Ratio; provided that, for the avoidance of doubt, if, as of the
Valuation Date, the Total Return to Shareholders is


6







--------------------------------------------------------------------------------




less than the Minimum Total Return to Shareholders and less than the 30th
Percentile, the Grantee shall not receive any Restricted Shares pursuant to
Section 3(a). The number of Restricted Shares that the Grantee shall be entitled
to pursuant to the Notional Units shall be determined by the Committee in its
sole good faith discretion. The Grantee will not become entitled to Restricted
Shares with respect to the Notional Units subject to this Agreement unless and
until the Committee determines the Total Return to Shareholders, the 30th
Percentile, 55th Percentile and 80th Percentile. Upon such determination by the
Committee and subject to the provisions of the Plan and this Agreement, the
Grantee shall be entitled to a number of Restricted Shares equal to the number
that is determined pursuant to this Section 3(b).
(c)    Vesting of Restricted Shares. Except as provided in Section 3(d), the
Restricted Shares granted on the Share Issuance Date as provided in this Section
3 shall vest as follows:
(i)     50% of such Restricted Shares shall vest immediately on February 17,
2021; and
(ii)    50% of such Restricted Shares shall vest on February 17, 2022.
(d)    Effect of Termination of Employment.
(i)    If, on or after the Share Issuance Date, a Termination of Employment of
the Grantee occurs for any reason other than those reasons described in Section
3(d)(ii), then all Restricted Shares that remain unvested at such time shall
automatically and immediately be forfeited by the Grantee without any action by
any other person or entity and for no consideration whatsoever, and the Grantee
and any beneficiary or personal representative thereof, as the case may be, will
be entitled to no payments or benefits with respect to the Restricted Shares.
(ii)    If, on or after the Share Issuance Date, a Termination of Employment of
the Grantee (1) without Cause by the Company, (2) with Good Reason by the
Grantee, or (3) due to the Grantee’s death or Disability, occurs, then all of
the Grantee’s Restricted Shares shall automatically and immediately vest.
(e)    Rights as Shareholder. The Grantee shall not be, nor have any of the
rights or privileges of, a shareholder of the Company, including, without
limitation, voting rights and rights to dividends, in respect of the Notional
Units, the Dividend Equivalents or any Restricted Shares underlying the Notional
Units and deliverable hereunder unless and until such Restricted Shares have
been issued to the Grantee, and held of record by the Grantee (as evidenced by
the appropriate entry on the books of the Company or of a duly authorized
transfer agent of the Company).
(f)    Conditions on Delivery of Restricted Shares. The Restricted Shares
deliverable hereunder, or any portion thereof, may be either previously
authorized but unissued Common Shares or issued Common Shares which have then
been reacquired by the Company. Such Common Shares shall be fully paid and
nonassessable. The Company shall not be required to issue or deliver any Common
Shares issuable hereunder (i) if such issuance would violate any applicable law,
rule or regulation and (ii) prior to the receipt by the Company of payment of
any


7







--------------------------------------------------------------------------------




applicable withholding tax, which may be in one or more of the forms of
consideration permitted under Section 3(g).
(g)    Withholding and Taxes. Notwithstanding anything to the contrary in this
Agreement, the Company shall be entitled to require payment by the Grantee of
any sums required by applicable law to be withheld with respect to the grant of
the Notional Units or the grant or vesting of the Restricted Shares related
thereto, or the payments in respect of the Dividend Equivalents. Such payment
shall be made by deduction from other compensation payable to the Grantee or in
such other form of consideration acceptable to the Company which may, in the
sole discretion of the Committee, include:
(i)    Cash or check;
(ii)    Withholding of vested Common Shares issuable under this Award or
surrender of other Common Shares otherwise held by the Grantee (including,
without limitation, Common Shares that have vested prior to or concurrent with
the issuance of Common Shares hereunder, whether in connection with this Award
or otherwise, but excluding Common Shares that remain subject to any vesting or
holding period requirements) having a fair market value equal to the amounts
withheld; provided that the number of Common Shares which may be so withheld or
surrendered shall be no greater than the number of Common Shares which have a
fair market value on the date of withholding or surrender equal to the aggregate
amount of the withholding taxes based on the maximum statutory withholding rates
in the Grantee’s applicable jurisdiction for federal, state, local and foreign
income tax and payroll tax purposes that are applicable to his or her taxable
income; or
(iii)    Other property acceptable to the Committee.
The Company shall not be obligated to deliver any new certificate representing
the Restricted Shares to the Grantee or the Grantee’s legal representative or
enter such Restricted Shares in book entry form unless and until the Grantee or
the Grantee’s legal representative shall have paid or otherwise satisfied in
full the amount of all federal, state and local taxes applicable to the taxable
income of the Grantee resulting from the grant of the Notional Units or the
grant or vesting of Restricted Shares related thereto or the payments in respect
of the Dividend Equivalents.


4.Dividend Equivalents.
(a)    Each Notional Unit granted hereunder is hereby granted in tandem with
corresponding a Dividend Equivalent, which shall entitle the Grantee to receive
payment described in this Section 4. The Dividend Equivalents and any amounts
that may become payable in respect thereof shall be treated separately from the
Notional Units and the rights arising in connection therewith for purposes of
Section 409A (including for purposes of the designation of the time and form of
payments required by Section 409A). Upon the forfeiture of any Notional Unit
(including, without limitation, in connection with settlement thereof in
Restricted Shares as described above), the Dividend Equivalent with respect to
such forfeited Notional Unit shall also be forfeited.


8







--------------------------------------------------------------------------------




(b)    Upon the grant of Common Shares pursuant to Section 2(b)(ii), the Grantee
shall be entitled to receive, for each Common Share granted, an amount equal to
the per share amount of all dividends declared with respect to Common Shares
with an ex-dividend date on or after the Effective Date to and including the
Share Issuance Date. After the date of grant of the Common Shares pursuant to
Section 2(b)(ii), the holder of such Common Shares shall be entitled to receive
dividends in the same manner as dividends are paid to all other holders of
Common Shares.
(c)    Upon the grant of Common Shares pursuant to Section 2(b)(iii), the
Grantee shall be entitled to receive, for each Common Share granted, an amount
equal to the per share amount of all dividends declared with respect to Common
Shares with an ex-dividend date on or after the Effective Date to and including
the date of the Change in Control. After the date of grant of the Common Shares
pursuant to Section 2(b)(iii), the holder of such Common Shares shall be
entitled to receive dividends in the same manner as dividends are paid to all
other holders of Common Shares.
(d)    Upon grant of the Restricted Shares pursuant to Section 3(a), the Grantee
shall be entitled to receive, for each of the Restricted Shares (whether vested
or unvested), an amount in cash equal to the per share amount of all dividends
declared with respect to the Common Shares with an ex-dividend date on or after
the Effective Date and on or before the Share Issuance Date (other than those
with respect to which an adjustment was made pursuant to Section 6). After the
Share Issuance Date, the holder of Restricted Shares (whether vested or
unvested) shall be entitled to receive the per share amount of any dividends
declared with respect to Common Shares for each Restricted Share (whether vested
or unvested) held on the ex-dividend date of each such dividend and each such
dividend shall be paid in the same manner as dividends are paid to the holders
of Common Shares.
(e)    Except as provided in this Section 4, the Grantee shall not be entitled
to receive any payments in lieu of or in connection with dividends with respect
to any Notional Units and/or Restricted Shares. For the avoidance of doubt, the
Grantee shall not be entitled to any payment in respect of Dividend Equivalents
to the extent he has received a dividend in respect of the Restricted Shares or
Common Shares underlying the Notional Units corresponding with such Dividend
Equivalents.
5.Restrictions on Transfer. The Notional Units and Dividend Equivalents may not
be sold, assigned, transferred, pledged, hypothecated, given away or in any
other manner disposed of, encumbered, whether voluntarily or by operation of law
(each such action, “Transfer”). The Restricted Shares may not be Transferred,
unless and until such Restricted Shares have been granted and have fully vested.
Neither the Notional Units, the Restricted Shares nor any interest or right
therein shall be liable for the debts, contracts or engagements of the Grantee
or his or her successors in interest or shall be subject to disposition by
transfer, alienation, anticipation, pledge, encumbrance, assignment or any other
means whether such disposition be voluntary or involuntary or by operation of
law by judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), and any attempted disposition thereof shall
be null and void and of no force or effect, except to the extent that such
disposition is permitted by the preceding sentence.


9







--------------------------------------------------------------------------------




6.Changes in Capital Structure. In addition to any actions by the Committee
permitted under Section 11.3 of the Plan, if (a) the Company shall at any time
be involved in a merger, consolidation, dissolution, liquidation,
reorganization, exchange of shares, sale of all or substantially all of the
assets or shares of the Company or a transaction similar thereto, (b) any stock
dividend, stock split, reverse stock split, stock combination, reclassification,
recapitalization, significant repurchases of shares or other similar change in
the capital structure of the Company, or any distribution to holders of Common
Shares other than regular cash dividends, shall occur, or (c) any other event
shall occur for which, in its sole discretion, the Committee determines action
by way of adjusting the terms of the Award is necessary or appropriate, then the
Committee shall take such action as in its sole discretion shall be necessary or
appropriate to maintain the Grantee’s rights hereunder so that they are
substantially proportionate to the rights existing under this Agreement prior to
such event, including, without limitation, adjustments in the number and/or
terms and conditions of the Notional Units, Dividend Equivalents or Restricted
Shares, Common Share Price, Total Return to Shareholders and payments to be made
pursuant to Section 4. The Grantee acknowledges that the Notional Units and
Restricted Shares are subject to amendment, modification and termination in
certain events as provided in this Section 6 and Section 11.3 of the Plan.
7.Miscellaneous.
(a)    Administration. The Committee shall have the power to interpret the Plan
and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret, amend or revoke any such rules. Without limiting the foregoing, (i)
the Committee shall determine whether the Minimum Total Return to Shareholders,
Target Total Return to Shareholders or Maximum Total Return to Shareholders and
30th Percentile, 55th Percentile or 80th Percentile (and, in each case, any
performance level between such thresholds) are attained, and in making such
determination all dollar values and percentages utilized for purposes of
determining attainment of such performance levels (including, without
limitation, Common Share Price and Total Return to Shareholders) shall be
rounded to the nearest cent or nearest one-hundredth of one percent, as
applicable, (ii) if a constituent company(s) in the Peer Group ceases to be
actively traded, due, for example, to merger or bankruptcy, then the Committee
may select a comparable company to be added to the Peer Group for purposes of
making the Total Return to Shareholders comparison required by Sections
2(b)(iii) and 3(b) meaningful and consistent across the relevant measurement
period, and (iii) in calculating performance hereunder, the Committee may in its
discretion use total return to shareholders data for the Company and the Peer
Group available from one or more third party sources and/or retain the services
of a consultant to analyze relevant data or perform necessary calculations for
purpose of the Award. Without limiting Section 10.4 of the Plan, if the
Committee retains a valuation or other expert or consultant to calculate Total
Return to Shareholders, including matters such as the determination of dividend
reinvestment and the inclusion or exclusion of persons in the Peer Group, the
Committee is entitled to rely on the advice, opinions, valuations, reports and
other information furnished by such valuation or other expert or consultant. All
actions taken and all interpretations and determinations made by the Committee
in good faith shall be final and binding upon the Grantee, the Company and all
other interested persons. No member of the Committee or the Board shall be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan, this Agreement, the Notional Units, the Dividend
Equivalents or the Restricted Shares.


10







--------------------------------------------------------------------------------




(b)    Amendments. To the extent permitted by the Plan, this Agreement may be
amended, modified, suspended or terminated at any time and from time to time by
the Committee or the Board; provided that, except as otherwise provided in the
Plan, any such amendment, modification, suspension or termination that adversely
affects the rights of the Grantee in a material way must be consented to by the
Grantee to be effective as against him or her.
(c)    Incorporation of Plan. The provisions of the Plan are hereby incorporated
by reference as if set forth herein. If and to the extent that any provision
contained in this Agreement is inconsistent with the Plan, the Plan shall
govern.
(d)    Severability. In the event that one or more of the provisions of this
Agreement may be invalidated for any reason by a court, any provision so
invalidated will be deemed to be separable from the other provisions hereof, and
the remaining provisions hereof will continue to be valid and fully enforceable.
(e)    Governing Law. This Agreement is made under, and will be construed in
accordance with, the laws of the State of North Carolina, without giving effect
to the principle of conflict of laws of such State or any other jurisdiction.
(f)    No Obligation to Continue Position as an Employee. Neither the Company
nor any Subsidiary or affiliate thereof is obligated by or as a result of this
Agreement to continue to have the Grantee as an employee and this Agreement
shall not interfere in any way with the right of the Company, the Partnership or
any Subsidiary or affiliate thereof to terminate the Grantee as an employee at
any time, except to the extent expressly provided otherwise in a written
agreement between the Company, the Partnership or a Subsidiary or affiliate
thereof and the Grantee.
(g)    Notices. Notices hereunder shall be mailed or delivered to the Company in
care of the Secretary of the Company at its principal place of business, and
shall be mailed or delivered to the Grantee at the address on file with the
Company or, in either case, at such other address as one party may subsequently
furnish to the other party in writing. Any notice shall be deemed duly given
when sent via email or when sent by certified mail (return receipt requested)
and deposited (with postage prepaid) in a post office or branch post office
regularly maintained by the United States Postal Service.
(h)    Titles. Titles are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.
(i)    Conformity to Securities Laws.
(i)    The Grantee will use his or her best efforts to comply with all
applicable securities laws. The Grantee acknowledges that the Plan and this
Agreement are intended to conform to the extent necessary with all provisions of
the Securities Act of 1933, as amended, and the Exchange Act and any and all
regulations and rules promulgated by the Securities and Exchange Commission
thereunder, and state securities laws and regulations. Notwithstanding anything
herein to the contrary, the Plan and this Agreement shall be administered, and
the Notional Units, Dividend Equivalents and/or Restricted Shares shall be


11







--------------------------------------------------------------------------------




granted, only in such a manner as to conform to such laws, rules and
regulations. To the extent permitted by applicable law, the Plan and this
Agreement shall be deemed amended to the extent necessary to conform to such
laws, rules and regulations.
(ii)    Notwithstanding any other provision of the Plan or this Agreement, if
the Grantee is subject to Section 16 of the Exchange Act, the Plan, this
Agreement, the Notional Units, Dividend Equivalents and the Restricted Shares
shall be subject to any additional limitations set forth in any applicable
exemptive rule under Section 16 of the Exchange Act (including any amendment to
Rule 16b-3 of the Exchange Act) that are requirements for the application of
such exemptive rule. To the extent permitted by applicable law, this Agreement
shall be deemed amended to the extent necessary to conform to such applicable
exemptive rule.
(j)    Successors and Assigns. The Company may assign any of its rights under
this Agreement to single or multiple assignees, and this Agreement shall inure
to the benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth in Section 5, this Agreement shall be
binding upon the Grantee and his or her heirs, executors, administrators,
successors and assigns.
(k)    Entire Agreement. The Plan and this Agreement constitute the entire
agreement of the parties and supersede in their entirety all prior undertakings
and agreements of the Company and the Grantee with respect to the subject matter
hereof.
(l)    Section 409A.
(i)    This Agreement is intended to comply with or be exempt from Section 409A
and, to the extent applicable, this Agreement shall be interpreted in accordance
with Section 409A. However, notwithstanding any other provision of the Plan or
this Agreement, if at any time the Committee determines that the Notional Units,
Dividend Equivalents and/or the Restricted Shares (or any portion thereof) may
be subject to Section 409A, the Committee shall have the right in its sole
discretion (without any obligation to do so or to indemnify the Grantee or any
other person for failure to do so) to adopt such amendments to the Plan or this
Agreement, or adopt other policies and procedures (including amendments,
policies and procedures with retroactive effect), or take any other actions, as
the Committee determines are necessary or appropriate for the Notional Units,
Dividend Equivalents and/or Restricted Shares, as applicable, to be exempt from
the application of Section 409A or to comply with the requirements of Section
409A. No provision of this Agreement shall be interpreted or construed to
transfer any liability for failure to comply with the requirements of Section
409A from the Grantee or any other individual to the Company or any of its
affiliates, employees or agents.
(ii)    Notwithstanding any provision to the contrary in this Agreement, if the
Grantee is deemed at the time of his or her separation from service to be a
“specified employee” for purposes of Section 409A(a)(2)(B)(i), to the extent
delayed commencement (any such delayed commencement, a “Payment Delay”) of any
portion of the Notional Units, Dividend Equivalents and/or the Restricted Shares
(or any portion thereof) to which the Grantee is entitled under this Agreement
(after taking into account all exclusions applicable to such termination
benefits under Section 409A) is required in order to avoid a prohibited
distribution under Section 409A(a)(2)(B)(i), such portion of the Notional Units,
Dividend Equivalents and/or


12







--------------------------------------------------------------------------------




the Restricted Shares (or any portion thereof) hereunder shall not be provided
to the Grantee prior to the earlier of (x) the expiration of the six-month
period measured from the date of the Grantee’s “separation from service” with
the Company (as such term is defined in the Department of Treasury Regulations
issued under Section 409A) or (y) the date of the Grantee’s death. Upon the
earlier of such dates (the “Delayed Payment Date”), all the Notional Units,
Dividend Equivalents and/or the Restricted Shares (or any portion thereof)
deferred pursuant to this Section 7(l)(ii) shall be completed in a lump sum to
the Grantee; (C) the determination of whether the Grantee is a “specified
employee” for purposes of Section 409A(a)(2)(B)(i) as of the time of his
separation from service shall be made by the Company in accordance with the
terms of Section 409A and applicable guidance thereunder (including without
limitation Section 1.409A-1(i) of the Department of Treasury Regulations and any
successor provision thereto); and (D) for purposes of Section 409A, the
Grantee’s right to receive installment payments shall be treated as a right to
receive a series of separate and distinct payments.
(m)    Limitation on the Grantee’s Rights. Participation in the Plan confers no
rights or interests other than as herein provided. This Agreement creates only a
contractual obligation on the part of the Company as to amounts payable and
shall not be construed as creating a trust. Neither the Plan nor any underlying
program, in and of itself, has any assets. The Grantee shall have only the
rights of a general unsecured creditor of the Company with respect to amounts
credited and benefits payable, if any, with respect to the Notional Units,
Dividend Equivalents and the Restricted Shares, and rights no greater than the
right as a general unsecured creditor to receive Common Shares with respect to
Notional Units and the Restricted Shares, as and when payable hereunder and cash
in respect of the Dividend Equivalents.
(n)    Clawback. The Grantee acknowledges and agrees that the Notional Units and
Dividend Equivalents and Restricted Shares (including any proceeds, gains or
other economic benefit actually or constructively received by the Grantee upon
any receipt of the Notional Units, Dividend Equivalents or Restricted Shares or
upon the receipt or resale of any Common Shares underlying the Notional Units)
shall be subject to the provisions of any claw-back policy implemented by the
Company, the Partnership or any Subsidiary, including, without limitation, any
claw back policy adopted to comply with the requirements of applicable law,
including without limitation the Dodd-Frank Wall Street Reform and Consumer
Protection Act and any rules or regulations promulgated thereunder.    
(o)    Counterparts. This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.
[signature page follows]


13







--------------------------------------------------------------------------------


 


IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed as
of the first day written above.


 
TANGER FACTORY OUTLET CENTERS, INC.


 
 
 
 
 
 
 
Name:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
GRANTEE
 
 
 
 
 
 
 
Name:
 
 
 
 









Signature Page for Notional Unit Award Agreement



--------------------------------------------------------------------------------





EXHIBIT A


List of Peer Group


[see attached]











--------------------------------------------------------------------------------




EXHIBIT A - List of Peer Group




exhibita.jpg [exhibita.jpg]













































